Citation Nr: 1527890	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back condition.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee condition.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left wrist condition.

4.  Entitlement to service connection for a back (spine) condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for sleep disorder, to include sleep apnea, and to include as secondary to service-connected disabilities or as the result of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 (sleep disorder), September 2010 (wrist, back, and knees), and November 2014 (glaucoma) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the issues of entitlement to service connection for hypertension (HTN), gastrointestinal (GI) disturbances, and depression were also denied in the October 2008 rating decision.  The Veteran did not perfect an appeal as to the HTN or GI claims and they are therefore not before the Board at this time.  Regarding the depression claim, while the Veteran did perfect an appeal as to that issue, the RO subsequently granted service connection for posttraumatic stress disorder (PTSD) in a December 2010 decision, constituting a grant of the depression claim.  The Board also notes that the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a right shoulder disability was also denied in the September 2010 rating decision.  Following additional development, the RO granted service connection for a right shoulder disability in an August 2014 rating decision.  As the issues of service connection for depression and a right shoulder disability have been granted, those issues are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In March 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  Following the hearing the Veteran was afforded an extension of time to submit additional evidence in support of his claims.  

The issues of entitlement to service connection for a left knee disability and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1992 rating decision denied service connection for back and knee conditions.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Evidence associated with the claims file since the June 1992 rating decision was not of record at the time of this rating decision and relates to unestablished facts necessary to substantiate the Veteran's back and knee condition claims.

3.  A September 2007 rating decision denied service connection for a left wrist disability.  The Veteran was notified of that decision, but did not initiate an appeal.

4.  Evidence received since September 2007 does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for a left wrist disability.

5.  The most probative evidence indicates that the current spine disability is not related to service.

6.  The most probative evidence indicates that the current right knee disability is not related to service.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision is final with regard to the claims for service connection for back and knee disabilities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening previously denied claims of service connection for back and knee disabilities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 2007 rating decision is final with regard to the claim for service connection for a left wrist disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014).

4.  The criteria for reopening a previously denied claim for service connection for a left wrist disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The requirements to establish service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2014).

6.  The requirements to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issues of whether new and material evidence was presented to reopen the claims for service connection for a back disability and a bilateral knee disability, as the claims are reopened, further discussion of VCAA compliance as pertaining to those issues is not necessary.

With regard to the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a left wrist disability, the duty to notify was satisfied by way of an August 2010 letter that notified the Veteran of the information and evidence necessary to establish service connection (including what new and material evidence was required to reopen the previously denied claim), as well as how VA determines effective dates and disability ratings, and the types of evidence that impacts those determinations.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained. 

The Veteran was provided with a VA examination for his wrist, knee and back claims in February 2012 and an addendum opinion was obtained in March 2014.  The opinion and examination were rendered by medical professionals following a thorough physical examination and interview of the Veteran (2012) and review of the claims file (2014).  The 2012 VA examiner obtained an accurate history, and detailed the Veteran's assertions.  The 2014 examiner provided a factual foundation and reasoned bases for the conclusions that were reached.  The Board finds that the examination findings and the examination report are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Board explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Board identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

II.  Analysis

    A.  New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran's original claims for entitlement to service connection for a left wrist disability, a back or spinal disability, and a bilateral knee disability were denied in a June 1992 rating decision because the evidence of record did not demonstrate that the Veteran had a wrist, back, or knee disability during the course of the appeal.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.  

Thereafter, the Veteran filed a petition to reopen his claim for a left wrist disability in June 2007.  A September 2007 rating decision denied the claim on the basis that no new and material evidence had been submitted that showed a diagnosis of a left wrist condition due to the Veteran's military service.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  As such, the Board must consider whether new and material evidence has been received for his service connection claims prior to consideration on the merits of the underlying claims.  See 38 C.F.R. § 3.156.

In August 2010, the Veteran sought to reopen his previously declined claims.  The Board has considered the new evidence added since the June 1992 and September 2007 final rating decisions, to include a September 2013 treatment record from a private physician, Dr. Johnson, that noted current spine and knee disabilities, a March 2014 VA examination report, and the March 2015 hearing transcript.

With regard to the back and knee claims, the treatment record from Dr. Johnson is new as it was submitted after the last final rating decision, and it is material as it relates to an unestablished fact necessary to substantiate the claims, namely a current disability.  38 C.F.R. § 3.156, and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the claims of service connection for back and knee disabilities are reopened.

Turning to the left wrist claim, the Board finds that new and material evidence has not been received to reopen that claim.  The evidence received since the September 2007 rating decision does not show that the Veteran has a current left wrist disability related to his service.  

Specifically, although the 2014 VA examination report is new, the negative nexus opinion contained therein does not constitute evidence that would reasonably result in substantiating the claim.  Shade, 24 Vet. App. at 118.  To the contrary, the 2014 VA examination report, the sole medical opinion of record, contains an opinion that '[t]here is little confidence in relating any complaints of [the] left wrist with any chronic disabling condition due to an event in service."  

In particular, the March 2014 VA examination report in which the examiner concluded that the Veteran's left wrist condition was not related to his military service, nor was it a continuation of the wrist injury he experienced therein.  In support of the opinion, the examiner noted that the Veteran's in-service left wrist injury was a one-time complaint that was treated briefly with no further report of or treatment for left wrist problems.  The examiner further noted that current wrist x-rays were normal and there was no diagnosis on separation of a left wrist condition.  Finally, the examiner also noted that at the time of a 1992 examination, shortly after the Veteran's separation from service, x-ray findings did not reveal any abnormality of the Veteran's left wrist.  There is no medical opinion of record to the contrary.

Moreover, while the Board is required to presume the Veteran's testimony regarding the relationship between his claimed wrist disability and service as credible, neither the weight nor the competence of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran has presented no argument for service connection other than to reiterate his belief that his current left wrist disability (noted as "probable [carpal tunnel syndrome]" in one 2007 treatment record) is related to his military service.  In this regard, the Board notes that, as a lay person, the Veteran's opinion on the onset and etiology of his reported wrist disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for a left wrist disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a back and bilateral knee disabilities are reopened.  As new and material evidence has not been received, the claim for service connection for a left wrist disability is not reopened.


    B. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. 
§ 3.317.  However, the Board notes that the Veteran's representative specifically reported at the March 2015 hearing that the Veteran's disabilities "were not due to [an] undiagnosed illness[.]"  Moreover, there is a current diagnosis of both a right knee disability and back disability, rendering 38 C.F.R. § 3.317 inapplicable.

The Veteran contends that his current back (spine) disability, and right knee disability are a continuation of the back and knee problems that he experienced in service.  He specifically reported during his March 2015 hearing that he injured his back and right knee in 1989 or 1990 while jumping on and off vehicles as part of his duties as a cannon crewmember.  

For the reasons explained below, the Board finds that service connection is not warranted for the Veteran's disabilities of the spine and right knee.

At the outset, the Board notes that the Veteran has current disabilities of the spine and right knee.  Specifically, a September 2013 treatment record from Dr. Johnson notes spine disabilities including mild to moderate osteoarthritis, thoraco-lumbar spinal stenosis, and thoraco-lumbar degenerative joint disease; and degenerative joint disease of the right knee as a result of overuse and trauma.  Thus, the current disability element is met.

Regarding the in-service element, STRs show treatment for and complaints of back and knee pain in service.  Specifically, treatment records show that the Veteran was seen in April 1987 for neck and back pain for which he was referred to physical therapy; in May 1987 for pain in the lumbar spine region; in November 1989 for a cervical spine sprain after jumping from a truck; and that he reported in February 1992 that he had back pain when he walked, ran, or bent.  Regarding the Veteran's in-service treatment for his right knee disability, a February 1992 record indicates that he reported that both knees hurt after running and that they "locked in place" and were weak; there is no treatment record associated with this report and it appears that it was produced in conjunction with the Veteran's February 1992 report of medical history in which he reported having swollen and painful joints, recurrent back pain, and a trick knee.  Despite the Veteran's aforementioned reports, he was noted as having normal lower extremities and a normal spine in a February 1992 separation examination report.

As the Veteran has current diagnoses and in-service reports of back and knee pain, the remaining issue before the Board as to those claims is whether the currently diagnosed back and knee disabilities are related to the Veteran's in-service symptomatology for those conditions, or are otherwise related to his service.

The Veteran was afforded a Gulf War general medical examination in February 2012.  The examiner obtained a detailed report from the Veteran regarding the symptoms and disabilities he had experienced since his separation from service.  At that time the Veteran reported that he developed low back pain and knee pain after jumping off vehicles during Desert Storm; that he developed neck pain carrying heavy ammunition; and that his pain has continued since that time.  The examiner noted that per the Veteran's own reports, his symptoms of back, neck, and knee pain were from specific trauma during Desert Storm, thus, the pains were not due to an undiagnosed illness related to the Gulf War.  Notably, x-rays obtained at that time revealed no cervical or lumbar spine disabilities to include arthritis.  Regarding the Veteran's right knee, the examiner noted a diagnosis of status-post arthroscopic surgery with minimal degenerative arthritis.

In addition to the 2012 examination, an addendum opinion was provided in March 2014.  Following review of the record, including the service treatment records and the 2012 Gulf War examination report, the examiner concluded that the Veteran's back (spine) disability was not related to his military service, nor was it a continuation of the back pain he experienced therein.  In support of the opinion, the examiner noted that while treated for back pain in service, there was no diagnosed disability related to that pain and the Veteran was treated with anti-inflammatory medications, and rest without any apparent residuals.  The examiner also noted that the Veteran was noted as having a normal spine in the separation examination and that during an examination performed shortly after service in May 1992 the examiner noted that the Veteran had subjective complaints of back pain, but that there were no objective findings of a disability.  Ultimately, the 2014 VA examiner stated that there is little confidence in relating any complaints of the low back or neck (spine) with any event in service.  

The March 2014 examiner also reviewed the record in conjunction with the Veteran's claim for service connection for his right knee.  The examiner ultimately concluded that the Veteran's current right knee disability is not related to his military service, nor is it a continuation of the knee pain he experienced therein.  In support of the opinion, the examiner noted that while the Veteran complained of knee problems at the time of separation, the Veteran's lower extremities were noted as normal during the separation examination.  Moreover, the examiner stated that there was no evidence to indicate that an event in service created minimal arthritis years after separation from service.  With regard to a private opinion that the Veteran obtained from Dr. Johnson (discussion of which follows), the VA examiner noted that Dr. Johnson did not specifically reference any event in service that could have caused the current disability and that despite Dr. Johnson's notation that the Veteran's records had been reviewed, the opinion provided made it "less than apparent" that the records actually were reviewed.  

The Board notes that the 2014 VA examination report initially indicates that the right knee condition was as likely as not related to service.  However, the rationale that followed this statement clearly indicates that the examiner "checked the wrong box" on the examination form and that she did not find any relationship between the Veteran's service and his current right knee disability.

As noted above, in addition to the VA examination and opinion, the record also contains a September 2013 opinion from a private physician, Dr. Johnson.  After noting the Veteran's current back and knee disabilities, Dr. Johnson stated that based on the Veteran's history of physical demands required in the performance of his military duties and the absence of any indication that the Veteran experienced stress or traumatic employment after service, "it is logically more likely than not that the subjective symptoms supported by the objective findings, as exhibited, are due to the previous injuries incurred while on active duty."

In determining the probative value to be assigned to a medical opinion, the Board considers whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully-articulated opinion; and whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In this case, the March 2014 examiner, a medical doctor, reviewed all available medical evidence including VA and private treatment records, and lay testimony provided by the Veteran, as indicated by her frequent citation to such records; and provided a fully-articulated opinion which was supported by a well-reasoned analysis and the evidence of record.  Thus, based on the examiner's medical expertise, detailed review of the file, and the comprehensive opinions provided, the Board affords the opinions great probative value.

Regarding the September 2013 opinion provided by Dr. Johnson, a doctor of chiropractics, the Board notes that this opinion is the only medical evidence of record that indicates the Veteran has a current back disability.  There is no indication that Dr. Johnson reviewed the relevant medical evidence of record, to include the Veteran's service treatment records.  Moreover, as noted by the March 2014 VA examiner, the rationale provided by Dr. Johnson does not specifically associate the Veteran's disabilities with an event of service (i.e. jumping on and off trucks) but instead generally states that the disabilities are related to the "physical demands required in the performance of his military duties," a statement that could be generically attributed to any service-member.  Moreover, while Dr. Johnson correctly noted that there is no indication in the record that the Veteran experienced stress or traumatic employment after service, there is extensive evidence of record noting the Veteran's severe obesity; Dr. Johnson did not address how this condition could have caused stress on the Veteran's joints, specifically his knees.  Based on the facts that the VA examiner has more advanced medical training than Dr. Johnson, that the VA examination report is supported by the medical evidence of record, and because of the detailed report provided by the VA examiner, the Board finds that Dr. Johnson's opinion is entitled to less probative value than the VA examiner's.  Id.

While the Veteran contends that his back and right knee disabilities are related to service, the diagnosis and etiology of degenerative disc disease and osteoarthritis of the spine, thoraco-lumbar spinal stenosis, and thoraco-lumbar degenerative joint disease; and right knee degenerative joint disease of the right knee require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of these conditions is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Given the foregoing, the Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board finds that the preponderance of the evidence is against the claims for service connection for a back (spine) and right knee disability.  The most probative evidence of record does not link the Veteran's current disabilities to service or demonstrate that arthritis of the back, neck, or knee was present within a year of discharge from service.  Moreover, the most probative evidence does not indicate that he has an undiagnosed illness or disease that could be attributable to his Gulf War service, nor does the Veteran assert that these conditions are related to an undiagnosed illness.  To the contrary, the Veteran's own reports are that his symptoms are attributable to the duties of his job in the military.  Accordingly, service connection for a disability of the back and right knee is denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for back and right knee disabilities, that doctrine is not applicable in this instance.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a back disability, to this extent only, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a bilateral knee disability, to this extent only, is granted.

As new and material evidence has not been received, the claim for service connection for a left wrist disability is not reopened and the appeal is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that additional development is necessary for the sleep disorder and left knee claims.

The Veteran claims that his claimed sleep disability is caused by his service-connected PTSD.  In that regard, the Board notes that June 2008 and March 2014 VA examination reports both link the Veteran's currently diagnosed sleep apnea with obesity.  While the examiners did provide detailed rationales for the opinions reached, they did not discuss the lay statements of the Veteran and his friends and family that Veteran's weight gain is a symptom of his PTSD.  

Moreover, while the Veteran does have a diagnosis of sleep apnea, his April 2008 claim was for "sleep disturbances[,]" and the record contains reports of sleep disturbances that could be unrelated to sleep apnea including insomnia, difficulty falling asleep, and sleep disturbances related to the Veteran's service-connected tinnitus.  Thus, the Board finds that a new VA examination is necessary to identify all of the Veteran's current sleep disabilities, and to address the possible relationship between those disabilities and the Veteran's service, to include his service-connected disabilities.

Turning to the claim for service connection for a left knee disability, the Board notes that the March 2014 VA opinion only addressed whether a left knee disability that pre-existed service was aggravated beyond its normal progression by an in-service event, injury, or illness.  However, upon review of the September 1986 entrance examination, the Board notes that the Veteran's lower extremities are noted as being normal.  While there is a note regarding the left knee, the examiner appears to have written "[left] knee varus/valgus stress with near normal[,] drawer normal[,] McMurray neg[ative;] appears stable[.]"  In the "Summary of Defects and Diagnoses" portion of the examination, the examiner further noted "[left] knee ok[.]"  Thus, the Board finds that there was not a left knee disability that clearly and unmistakably pre-existed service.  As such, remand is necessary for procurement of a medical opinion that addresses whether the Veteran's current left knee disability is related to his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records and associate them with the claims file.

2.  The Veteran should be scheduled for a VA examination to evaluate his claim for a sleep disorder, to include sleep apnea.  The claims file, including a complete copy of this remand, should be made available for review.  

Following a review of the claims file, including a January 2011 treatment record noting multifactorial causes for the Veteran's sleep disturbances, the examiner should provide an opinion as to whether any diagnosed sleep disorder was at least as likely as not (50 percent probability or greater) incurred during or caused by the Veteran's military service.  

If a sleep disorder is not diagnosed, the examiner should opine as to whether the Veteran's sleep problems are related to an undiagnosed illness.

The examiner should also address whether any sleep disorder was at least as likely as not caused by, or aggravated beyond its normal progression by, the Veteran's service-connected PTSD or tinnitus.  The examiner should specifically address any possible relationship between the Veteran's obesity, PTSD, and his sleep apnea.  The examiner should establish a baseline for the Veteran's sleep disorder if aggravation is found.

The examiner should support the conclusions reached with a complete rationale.

3.  Thereafter, forward the Veteran's claims file to the examiner who provided the March 2014 opinion, if available, to obtain an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  Or, if necessary, order another VA examination.

Following a review of the claims file, the examiner should provide an opinion as to whether any left knee disorder, to include the Veteran's left knee disability noted in the November 2013 treatment record from Dr. Johnson, was at least as likely as not (50 percent probability or greater) caused by the Veteran's military service, to include his reports of jumping on and off vehicles therein, and his February 1992 report of knee pain, locking, and weakness.  Please explain why or why not.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


